     Case 1:19-cv-00039-NONE-SAB Document 57 Filed 08/07/20 Page 1 of 1

 1

 2

 3

 4

 5                                      UNITED STATES DISTRICT COURT

 6                                 EASTERN DISTRICT OF CALIFORNIA

 7

 8    KEITH ROBERT LUGO,                                    Case No.: 1:19-cv-00039 SAB (PC)

 9                         Plaintiff,                       ORDER GRANTING PLAINTIFF’S
                                                            SECOND MOTION TO EXTEND THE
10             v.                                           DEADLINE TO AMEND THE PLEADINGS

11    R. FISHER, et al.,                                    (ECF Nos. 53, 54)

12                         Defendants.
13

14            Plaintiff Keith Robert Lugo is a state prisoner proceeding pro se in a civil rights action

15   pursuant to 42 U.S.C. § 1983.

16            Currently before the Court is Plaintiff’s second motion to extend the deadline to amend the

17   pleadings, filed July 15, 2020. (ECF No. 53.) On July 23, 2020, Plaintiff filed a supplement to his

18   request. (ECF No. 54.) Defendants have not file an opposition and the time to do so has expired.

19   Local Rule 230(l).

20            On the basis of good cause, the deadline to amend the pleadings is extended to September

21   21, 2020, and all other provisions and deadlines set forth in the Court’s January 3, 2020 discovery

22   and scheduling order remain in effect.

23
     IT IS SO ORDERED.
24

25   Dated:     August 7, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        1
